Peters, J.
We are of opinion that the tannery of the plaintiffs is not within the description of property designed by the vote of the town, to be exempted from taxation. It is evident that the object of the town, was to induce an investment of capital into a developmént and use of the water power on the Mattanawcook stream, fog manufacturing purposes. The terms of the vote require that the improvements shall be made “upon the water power” of that stream. The plaintiffs do not contribute to such a result. They employ a steam power, and not a water power. Their works are above instead of below the dams, which render the water power of the stream available for manufacturing. To be sure, they take up for their use a quantity of water from the mill-pond; but it is not shown how much; nor does it appear but that the same amount could as easily be drawn by them from the stream in its natural condition, without any dams or improvements thereon. Strictly speaking, the plaintiffs, instead of making “any improvements upon the water-power of the Mattanawcook stream,” as cbntemplated by the vote, actually decrease the volume, and probably the value, of the stream as a water power, by using a portion of it for other purposes.
The further question, whether the vote was void, as contravening constitutional provisions, is therefore immaterial.

Plaintiffs nonsuit.

Appleton, C. J., Cutting, Walton, Dickerson, and Barrows, JJ., concurred.